SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

728
CA 14-01436
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


ACQUEST WEHRLE, LLC, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

TOWN OF AMHERST, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


E. THOMAS JONES, WILLIAMSVILLE, DEMARIE & SCHOENBORN, P.C., BUFFALO
(JOSEPH DEMARIE OF COUNSEL), FOR DEFENDANT-APPELLANT.

RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (R. ANTHONY RUPP, III, OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered November 26, 2013. The order awarded plaintiff
attorney’s fees.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    June 19, 2015                       Frances E. Cafarell
                                                Clerk of the Court